Citation Nr: 0417780	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  00-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for cervical spine dysfunction with degenerative 
changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision in 
which the RO granted service connection and assigned an 
initial 10 percent disability rating for cervical spine 
dysfunction with degenerative changes, effective February 1, 
2000.  The veteran filed a notice of disagreement (NOD) in 
April 2000.  The RO issued a statement of the case (SOC) in 
May 2000, and the veteran filed a substantive appeal later 
that month.  

In August 2000, the veteran offered testimony during an RO 
hearing; a transcript of that hearing is of record.  

As noted in a March 2002 supplemental SOC (SSOC), following a 
May 2001 Board remand, the RO continued its denial of an 
initial disability rating in excess of 10 percent.

Thereafter, the Board undertook additional development of the 
claim under the provisions of 38 C.F.R. § 19.9 (2002).  After 
the completion of the requested actions, the Board remanded 
the matter to the RO in July 2003.  At that time, it was 
noted that the provisions of 38 C.F.R. § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO, had been held to be invalid.  Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs 
(Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  Hence, the 
Board returned the case to the RO for initial consideration 
of the claim in light of the recently developed evidence.  As 
noted in the August 2003 SSOC, the RO again continued its 
denial of an initial disability rating in excess of 10 
percent 

As the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board will continue to characterize the issue on appeal 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability), as in the Board's prior May 2001 and 
July 2003 remands.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	On VA examination in December 2001 (the first 
comprehensive assessment of limitation of motion of the 
cervical spine), the veteran had range of motion of chin to 
chest on flexion, extension to 70 degrees, and rotary motion 
to the right and to the left to 35 degrees.

3.	On VA examination in January and April 2003, range of 
motion of the cervical spine was chin to chest on flexion, 
extension to 50 degrees, rotary motion to the right to 75 
degrees, and rotary motion to the left to 65 degrees, 
tenderness to palpation of the trapezius muscle and levator 
scapulae on the left; his range of motion became painful at 
the terminal 5 degrees of right rotary motion and of 
extension.  The veteran also had 5/5 manual motor testing in 
all major musculature in bilateral upper extremities; and no 
uncoordinated or weakened movements, on any regular basis, or 
ongoing disabilities that would hinder the veteran from 
carrying out job-related activities as a schoolteacher to any 
significant degree.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for cervical spine dysfunction with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, and 5290 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the May 2000 SOC, and the October 2000, March 2002, 
and August 2003 SSOCs, and the RO's letters of June 2001 and 
January 2003 and, the RO notified the veteran and his 
representative of the legal criteria governing the claim, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim.  Pursuant to the aforementioned documents, the 
veteran also has been afforded various opportunities to 
present evidence and argument in support of his claim.  In a 
June 2001 letter, the RO requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
outstanding VA treatment records, as well as requested that 
the veteran submit any evidence in his possession.  In 
January 2003, the RO sent to the veteran a letter notifying 
him that the Board was developing additional evidence in his 
case, and that he would be scheduled soon for another VA 
examination.  The RO also requested again that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any outstanding VA treatment records.  Through these 
letters, the Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held 
that proper VCAA notice should notify the veteran of: (1) 
the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In that case,
the Court determined that VA had failed to demonstrate that 
a lack of such a pre-
adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A.     § 7261(a)], 
the Court shall take due account of the rule of prejudicial 
error.").

In the case now before the Board, the documents meeting the 
VCAA's notice
requirements were provided both before and after the rating 
action on appeal.
However, the Board finds that any lack of any pre-
adjudication notice in this case
has not, in any manner, prejudiced the veteran.  As 
indicated above, the RO
issued the May 2000 SOC explaining what was needed to 
substantiate the claim approximately three months following 
the February 2000 rating decision on appeal; the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO specifically notified the veteran of the VCAA duties 
to notify and assist in its letters of June 2001 and January 
2003, and the RO subsequently obtained outstanding medical 
records from the VA Medical Center (VAMC) in Columbia, South 
Carolina dated from July 2000 to October 2001.  The RO also 
obtained treatment reports from a chiropractor at the 
Moncrief Army Community Hospital in Fort Jackson, South 
Carolina, dated from March 1999 to August 1999, records 
which are in fact duplicative of documents already included 
with the veteran's service medical records (SMRs).  The 
Board also points out that, in response to its June 2001 and 
January 2003 letters, the veteran did not inform the RO of 
any additional medical treatment records that had not yet 
been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained treatment records from the Columbia VAMC dated from 
July 2000 to October 2001, and from a chiropractor at the 
Moncrief Army Community Hospital in Fort Jackson, South 
Carolina dated from March 1999 to August 1999, has scheduled 
numerous VA examinations, and has provided the veteran with 
the opportunity to present testimony in support of his claim 
at a hearing before the RO. Moreover, the veteran has been 
given opportunities to submit evidence to support his claim, 
and has not submitted any additional medical evidence.  
Significantly, neither the veteran nor his representative 
has identified any additional outstanding pertinent evidence 
that has not been obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.	Background

The veteran's service medical records indicate reflect 
numerous instances between March 1999 to August 1999 in which 
he was assessed as having cervical segment dysfunction with 
myofascitis, and some of these assessments also noted 
thoracic and/or lumbosacral segment dysfunction.  During the 
veteran's separation examination in July 1999, the veteran 
reported a history of recurrent back pain and/or a back 
injury, and the physician conducting the examination also 
noted the veteran's condition of recurrent back pain. 

In August 1999, the veteran filed a claim for service 
connection for an upper back condition.
 
On VA examination in September 1999, the veteran reported 
that he began having lower back pain approximately one year 
ago, and that he has had neck pain since 1975.  A preliminary 
impression was provided of low back pain and neck pain.  An 
unidentified imaging procedure, presumably an x-ray, also 
indicated that the veteran had a very mild narrowing of space 
between the L4 and L5 vertebrae, the remaining levels were 
preserved, there was no subluxation or evidence of acute 
fracture injury, and the sacroiliac joints appeared normal.

In its February 2000 rating decision, the RO granted service 
connection and assigned an initial 10 percent disability 
rating for cervical dysfunction with degenerative changes, 
effective February 1, 2000.

The veteran subsequently perfected an appeal of the February 
2000 decision.  In his May 2000 substantive appeal, he 
contended that his cervical dysfunction condition interfered 
with daily life activities. 

During the August 2000 RO hearing, the veteran testified that 
he experienced in connection with his cervical dysfunction 
condition a frequent burning sensation originating in his 
neck that traveled down to his left arm and fingers, and 
lasted for intervals of 15 to 20 seconds.  The veteran stated 
that, during these intervals, he would undergo a loss in left 
arm and hand strength, and that this condition was brought on 
by making quick motions, in particular turning motions.  The 
veteran further stated that this symptom affected his daily 
life in that it hindered his movement, reactive abilities, 
and ability to stay completely focused on an ongoing basis in 
his job as an elementary school teacher.     

Pursuant to a May 2001 Board remand, the veteran underwent 
examination in December 2001.  The examiner noted that, with 
respect to the cervical spine, the veteran exhibited chin to 
chest range of motion on flexion; extension to 70 degrees, 
rotary motion to the right and left to 35 degrees, each; 
negative Lhermitte's and Spurling's signs to the right and 
left upper extremities; and 5/5 strength in bilateral upper 
extremities in all major musculature.  A review of the 
veteran's chart did not disclose any evidence of degenerative 
changes of the cervical spine.  The veteran was able to heel 
and toe, walk, and squat and rise without difficulty.  The 
straight leg raising test was negative in the seated and 
supine positions.  Additionally, the veteran's lumbar spine 
exhibited forward flexion to 95 degrees, extension to 30 
degrees, and lateral bending to 40 degrees bilaterally.  The 
examiner provided an assessment of cervical spine pain 
without signs or symptoms of radiculopathy at this time, and 
of mechanical low back pain without radiculopathy.  

Records from the Columbia VAMC from July 2000 to October 2001 
include an August 2000 treatment report documenting the 
veteran's complaints of neck pain over the past two years.  
An October 2000 record reflects that an x-ray of the cervical 
spine was normal, and a September 2001 record includes a 
notation that the veteran's back was non-tender.

On VA examination in January 2003, the veteran reported 
ongoing problems with his cervical spine that had not 
changed, with the exception of occasional tingling or burning 
sensations which affected the left arm, particularly when the 
veteran jerked his head to the left.  The veteran stated 
that, to avoid these sensations, he had to move his full body 
instead of turning his head.  He also stated that he 
otherwise experienced no weakness or radiation in normal 
activities.  On physical examination of the cervical spine, 
the veteran demonstrated a range of motion of chin to chest 
reflection, extension of 50 degrees, rotary motion to the 
right of 75 degrees, and rotary motion to the left of 65 
degrees, tender to palpation of the trapezius muscle and 
levator scapulae on the left.  The veteran had a positive 
Spelling sign on the left.  He also had 5/5 manual motor 
testing in all major musculature in bilateral upper 
extremities, and deep tendon reflexes 2+ and symmetric.  The 
examiner assessed the veteran as likely having a foraminal 
stenosis of the cervical spine on the left, and indicated 
that he had ordered additional cervical spine x-rays for 
future review of the veteran's condition. 

In March 2003, the Board requested that the January 2003 
examiner provide a supplemental opinion that was completely 
responsive to the applicable rating criteria, and that 
evaluated the veteran's disabilities according to the factors 
of functional loss due to pain, weakness, excess 
fatigability, and incoordination (set forth in DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 4.40 
and 4.45).  

Thereafter, the January 2003 examiner conducted another 
examination in April 2003, during which the veteran stated 
that his occupation now involved extended periods of sitting 
and typing, in addition to previous job duties.  He indicated 
that his back would become stiff after 30 to 90 minutes of 
sitting, and that his pain was worse in the early portion of 
the morning, but he denied any fatigue.  Based on the results 
of the current examination and the January 2003 examination, 
the examiner provided an opinion that the veteran had mild 
limitation of motion as far as extension and rotary movement 
to the right.  It was also noted that the veteran's range of 
motion became painful at the terminal 5 degrees of right 
rotary motion and of extension.  Further, the examiner found 
no evidence of uncoordinated or weakened movements, on any 
regular basis, or of any ongoing disabilities that would 
prevent the veteran from carrying out his job related 
activities as a schoolteacher to any significant degree.  

In July 2003, the Board remanded the veteran's claim to the 
RO for consideration of the most recent VA examinations and 
treatment records added to the record.  As reflected in the 
August 2003 SSOC, the RO continued its denial of an initial 
rating in excess of 10 percent for cervical spine dysfunction 
with degenerative changes.  




III.	Analysis

The veteran contends that his service-connected cervical 
spine dysfunction with degenerative changes is more severe 
than the current disability rating, assigned following the 
initial grant of service connection, indicates.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-7.

The veteran's cervical spine disability has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5290-5010, which indicates 
traumatic arthritis evaluated on the basis of limitation of 
motion of the cervical spine.  See 38 C.F.R. § 4.27.  

Diagnostic Code 5010 provides for the assignment of ratings 
based on the criteria for degenerative arthritis in 
Diagnostic Code 5003.  Diagnostic Code 5003, in turn, 
provides for the assignment of ratings for arthritis, 
substantiated by x-rays, based on limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved-Diagnostic Code 5290, in this case.  

Under Diagnostic Code 5290, slight limitation of motion of 
the cervical spine warrants a 10 percent evaluation and 
moderate limitation of motion is rated 20 percent.  When 
limitation of motion of the cervical spine is found to be 
severe, a 30 percent disability rating is in order.

Under Diagnostic Code 5003, when the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
assignable for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent rating will be assigned where there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, and occasional incapacitating 
exacerbations.  The 10 and 20 percent evaluations based on X-
ray evidence may not be combined with ratings based on 
limitation of motion.

Considering the record in light of the above-cited criteria, 
the Board finds that at no point since the effective date of 
the grant of service connection have the criteria for an 
initial disability rating in excess of 10 percent for 
cervical spine dysfunction with degenerative changes been 
met.  

The medical evidence does not indicate that the veteran has 
experienced any more than overall slight limitation of motion 
of the cervical spine, which, as noted above, corresponds to 
a 10 percent disability rating under Diagnostic Code 5290.  
On examination in December 2001, the first comprehensive 
evaluation as to the degree of severity of the veteran's 
service-connected disability, range of motion of the cervical 
spine was a chin to chest on flexion, extension to 70 
degrees, and rotary motion to the right and left of 35 
degrees, as well as 5/5 strength in bilateral upper 
extremities in all major musculature.  The examiner provided 
an assessment of cervical spine pain without signs of 
radiculopathy, and did not characterize or otherwise address 
the overall extent of limitation of motion.  

As noted above, on examination in January and April 2003, 
range of motion of the cervical spine was chin to chest on 
flexion, extension to 50 degrees, rotary motion to the right 
to 75 degrees, and rotary motion to the left to 65 degrees, 
tenderness to palpation of the trapezius muscle and levator 
scapulae on the left; his range of motion became painful at 
the terminal 5 degrees of right rotary motion and of 
extension.  The veteran also had 5/5 manual motor testing in 
all major musculature in bilateral upper extremities; and no 
uncoordinated or weakened movements, on any regular basis, or 
ongoing disabilities that would hinder the veteran from 
carrying out job-related activities as a schoolteacher to any 
significant degree.  The April 2003 examination findings 
clearly took into account the extent of additional functional 
loss due to factors set forth in 38 C.F.R. § 4.40 and 4.45, 
as required by DeLuca, 8 Vet. App. at 204-7; however, as 
indicated above, there were no additional indications of 
functional loss other than some pain at the terminal 5 degree 
of right rotary motion.  Hence, even considering the extent 
of functional loss due pain and other factors, no more than 
the current 10 percent rating under Diagnostic Code 5290 is 
assignable.  

Under these circumstances, the Board must conclude that the 
criteria for the next higher rating under Diagnostic Code 
5290 of 20 percent, for moderate limitation of motion, have 
not been met.  It logically follows that the criteria for the 
assignment of any higher rating under that diagnostic code 
likewise have not been met.  

The Board also points out that no higher evaluation is 
warranted under any other potentially applicable diagnostic 
code.  As indicated above, the veteran's degenerative changes 
also may be evaluated under the provisions of Diagnostic Code 
5003; however, those provisions are applicable only if the 
veteran's range of motion is noncompensable under the 
specific code involved (here Diagnostic Code 5290).  
Moreover, even if Diagnostic Code 5003 were applicable, no 
more than the current 10 percent rating would be assignable.  
As that diagnostic code clearly provides, a 20 percent rating 
is warranted if there is evidence of involvement of two or 
more major joints or two or more minor joint groups, and 
occasional incapacitating exacerbations; such is not the case 
here.  As indicated above, the x-ray conducted in connection 
with the September 1999 examination revealed only a very mild 
narrowing between the L4 and L5 vertebrae with no other 
abnormalities, and another x-ray in October 2000 indicated no 
abnormalities.  Moreover, there is no other potentially 
applicable diagnostic code under which a higher rating could 
be assigned.  In the absence of any evidence of, or of 
disability comparable to, ankylosis of the spine, Diagnostic 
Codes 5286 and 5287 are not applicable.

As a final note, the Board points out that there is no 
showing that the service-connected disability has, at any 
point since the effective date of the grant of service 
connection, reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to in the May 2000 SOC).  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all of the foregoing reasons, the Board that the criteria 
for an initial disability rating in excess of 10 percent 
veteran's cervical spine condition have not been met at any 
stage since the effective date of the grant of service 
connection.  Hence, there is no basis for "staged rating," 
pursuant to Fenderson, and the claim for a higher rating must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the competent evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial disability rating in excess of 10 percent for 
cervical spine dysfunction with degenerative changes is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



